Name: Council Regulation (EC) No 234/2004 of 10 February 2004 concerning certain restrictive measures in respect of Liberia and repealing Regulation (EC) No 1030/2003
 Type: Regulation
 Subject Matter: Africa;  international affairs;  wood industry;  international trade;  international security;  coal and mining industries
 Date Published: nan

 12.2.2004 EN Official Journal of the European Union L 40/1 COUNCIL REGULATION (EC) No 234/2004 of 10 February 2004 concerning certain restrictive measures in respect of Liberia and repealing Regulation (EC) No 1030/2003 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2004/137/CFSP of 10 February 2004 concerning restrictive measures against Liberia and repealing Common Position 2001/357/CFSP (1), Having regard to the proposal from the Commission, Whereas: (1) In its Resolution 1521 (2003) of 22 December 2003, the UN Security Council, acting under Chapter VII of the Charter of the United Nations, and noting the changed circumstances in Liberia, in particular the departure of former President Charles Taylor and the formation of the National Transitional Government of Liberia, decided to modify certain of the restrictive measures imposed against Liberia by United Nations Security Council Resolutions 1343 (2001) of 7 March 2001 and 1478 (2003) of 6 May 2003. (2) Common Position 2004/137/CFSP provides for the implementation of the measures set out in UN Security Council Resolution 1521 (2003), including a ban on technical assistance related to military activities and imports of rough diamonds from and of round logs and timber products originating in Liberia. (3) Common Position 2004/137/CFSP also provides for a ban on services related to military activities, and on financial assistance related to military activities, which is not cited in UN Security Council Resolution 1521 (2003). (4) Some of the measures provided for by Resolutions 1343 (2001) and 1478 (2003) were implemented by Council Regulation (EC) No 1030/2003 of 16 June 2003 concerning certain restrictive measures in respect of Liberia (2). The amendments to those measures fall within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (5) For the sake of clarity, a single text containing all the relevant provisions as amended should be adopted, replacing Regulation (EC) No 1030/2003, which should be repealed. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definition shall apply: technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services. Technical assistance includes verbal forms of assistance. Article 2 It shall be prohibited: (a) to grant, sell, supply or transfer technical assistance related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any person, entity or body in, or for use in, Liberia; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, directly or indirectly to any person, entity or body in, or for use in, Liberia; (c) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in paragraphs (a) and (b). Article 3 1. By way of derogation from Article 2, the competent authority, as listed in Annex I, of the Member State where the service provider is established, may authorise the provision of: (a) technical assistance, financing and financial assistance related to arms and related materiel, where such assistance or services are intended solely for support of and use by the United Nations Mission in Liberia, or of (b) financing and financial assistance related to: (i) arms and related materiel intended solely for support of and use in an international training and reform programme for the Liberian armed forces and police, or to (ii) non-lethal military equipment intended solely for humanitarian or protective use. 2. No authorisations shall be granted for activities that have already taken place. Article 4 1. Where such activities have been approved in advance by the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003), and by way of derogation from Article 2 of this Regulation, the competent authority, as listed in Annex I, of the Member State where the service provider is established, may authorise the provision of technical assistance related to: (a) arms and related materiel intended solely for support of and use in an international training and reform programme for the Liberian armed forces and police, or to (b) non-lethal military equipment intended solely for humanitarian or protective use, Such approval shall be obtained through the competent authority, as listed in Annex I, of the Member State where the service provider is established. 2. No authorisations shall be granted for activities that have already taken place. Article 5 Article 2 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Liberia by United Nations personnel, personnel of the European Union, the Community or its Member States, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only. Article 6 1. The direct or indirect import into the Community of all rough diamonds from Liberia, as defined in Annex II, whether originating there or not, shall be prohibited. 2. The import into the Community of all round logs and timber products originating in Liberia, as defined in Annex III, shall be prohibited. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in paragraphs 1 and 2, shall also be prohibited. Article 7 Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) for the purposes of effective implementation of this Regulation. Article 8 Member States shall immediately inform each other and the Commission of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts. Article 9 The Commission shall be empowered to: (a) amend Annex I on the basis of information supplied by Member States; (b) amend Annexes II and III in order to bring them into line with changes that may be made to the Combined Nomenclature. Article 10 This Regulation shall apply notwithstanding any rights conferred, or obligations imposed, by any international agreement signed or any contract entered into or any licence or permit granted before 13 February 2004. Article 11 1. The Member States shall lay down the rules on sanctions applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The sanctions provided for must be effective, proportionate and dissuasive. 2. The Member States shall notify these rules to the Commission without delay after the entry into force of the Regulation and shall notify it of any subsequent amendment. Article 12 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person elsewhere who is a national of a Member State; (d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group or entity doing business within the Community. Article 13 Regulation (EC) No 1030/2003 is hereby repealed. Article 14 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2004. For the Council The President C. McCREEVY (1) See page 35 of this Official Journal. (2) OJ L 150, 18.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 2061/2003 (OJ L 308, 25.11.2003, p. 5). ANNEX I List of competent authorities referred to in Articles 3 and 4 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Egmont 1 Karmelietenstraat 19 B-1000 Brussel Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara TÃ ©lÃ ©phone (32-2) 501 88 75 TÃ ©lÃ ©copieur (32-2) 501 38 26 Directoraat-generaal Bilaterale zaken Dienst Afrika ten zuiden van de Sahara Tel. (32-2) 501 88 75 Fax (32-2) 501 38 26 Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des PME, des classes moyennes et de l'Ã ©nergie ARE 4e o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©phone (32-2) 206 58 16/27 TÃ ©lÃ ©copieur (32-2) 230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand en Energie BEB, afdeling 4, Dienst vergunningen Generaal Lemanlaan 60 B-1040 Brussel Tel. (32-2) 206 58 16/27 Fax (32-2) 230 83 22 Brussels Hoofdstedelijk Gewest  RÃ ©gion de Bruxelles-Capitale (Region BrÃ ¼ssel-Hauptstadt): Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2) 209 28 25 TÃ ©lÃ ©copieur (32-2) 209 28 12 RÃ ©gion wallonne (Wallonische Region): Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81) 33 12 11 TÃ ©lÃ ©copieur (32-81) 33 13 13 Vlaams Gewest (FlÃ ¤mische Region): Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 0000 Fax (45) 32 54 05 33 Justitsministeriet Slotsholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning financing and financial assistance: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel.: (49-89) 28 89 38 00 Fax: (49-89) 35 01 63 38 00 Concerning technical assitance and other services: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel.: (49) 619 69 08-0 Fax: (49) 619 69 08-800 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy 5 Nikis Str. GR-101 80 Athens Tel. (30) 210 333 27 86 Fax (30) 210 333 28 10 A. Ã Ã Ã £Ã Ã Ã ¥Ã £Ã  Ã Ã Ã ¦Ã Ã Ã ÃÃ ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¯Ã ºÃ ·Ã  5 GR-101 80 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30) 210 333 27 86 Ã ¦Ã ±Ã ¾ (30) 210 333 28 10 B. Import- Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Kornaroy Str. 1 GR-105 63 Athens Tel. (30) 210 328 64 01-3 Fax (30) 210 328 64 04 B. Ã Ã Ã ¡ÃÃ Ã ¡ÃÃ £Ã Ã Ã Ã ÃÃ £Ã Ã Ã ©Ã Ã ©Ã   Ã Ã Ã Ã Ã ©Ã Ã ©Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». (30) 210 328 64 01-3 Ã ¦Ã ±Ã ¾ (30) 210 328 64 04 SPAIN Ministerio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E-28046 Madrid Tel.: (34) 913 49 38 60 Fax: (34) 914 57 28 63 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©lÃ ©phone (33) 144 74 48 93 TÃ ©lÃ ©copieur (33) 144 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales TÃ ©lÃ ©phone (33) 143 17 59 68 TÃ ©lÃ ©copieur (33) 143 17 46 91 IRELAND Department of Enterprise, Trade and Employment Licensing Unit Earlsfort Centre Lower Hatch Street Dublin 2 Ireland Tel.: (353) 1 631 2121 Fax: (353) 1 631 2562 ITALY Ministero degli Affari esteri DGAS.-Uff. I Roma Tel. (39) 06 36 91 4492/2988/5805 Fax (39) 06 36 91 5446 Ministero del Commercio estero Gabinetto Roma Tel. (39) 06 59 93 23 10 Fax (39) 06 59 64 74 94 Ministero dei Trasporti Gabinetto Roma Tel. (39) 06 44 26 71 16/84 90 40 94 Fax (39) 06 44 26 71 14 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences 21, rue Philippe II L-2340 Luxembourg TÃ ©lÃ ©phone (352) 478 23 70 TÃ ©lÃ ©copieur (352) 46 61 38 NETHERLANDS Ministerie van Economische Zaken Directoraat-generaal Buitenlandse Economische Betrekkingen Directie Handelspolitiek en Investeringsbeleid Bezuidenhoutseweg 153 2594 AG Den Haag Nederland Tel. (31) 70 379 7658 Fax (31) 70 379 7392 AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Abteilung C/2/2 Stubenring 1 A-1010 Wien Tel.: (43-1) 711 00 Fax: (43-1) 711 00-83 86 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo Rilvas P-1350-179 Lisboa Tel.: (351-21) 394 60 72 Fax: (351-21) 394 60 73 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors P./Tfn (358-9)16 05 5900 Faksi/Fax (358-9) 16 05 5707 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8/SÃ ¶dra Magasinsgatan 8 FIN-00131 Helsinki/Helsingfors PL/PB 31 P./Tfn (358-9) 16 08 81 28 Faksi/Fax (358-9) 16 08 81 11 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 107 22 Stockholm Tfn (46-8) 406 31 00 Fax (46-8) 20 31 00 Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor Fredsgatan 6 103 39 Stockholm Tfn (46-8) 405 10 00 Fax (46-8) 723 11 76 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel.: (44) 20 7215 0594 Fax: (44) 20 7215 0593 ANNEX II Rough diamonds referred to in Article 6(1) CN code Product description 7102 10 00 Unsorted diamonds, unworked and not mounted or set 7102 21 00 Industrial diamonds, unworked or simply sawn, cleaved or bruted 7102 31 00 Non-industrial diamonds, unworked or simply sawn, cleaved or bruted 7105 10 00 Dust and powder of diamonds ANNEX III Round logs and timber products referred to in Article 6(2) CN code Product description 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms 4402 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared 4404 Hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrellas, tool handles or the like; chipwood and the like 4405 Wood wool; wood flour 4406 Railway or tramway sleepers (cross-ties) of wood 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4408 Sheets for veneering (including those obtained by slicing laminated wood), for plywood or for other similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end-jointed, of a thickness not exceeding 6 mm 4409 Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges, ends or faces, whether or not planed, sanded or end-jointed 4410 Particle board and similar board (for example, oriented strand board and waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances 4412 Plywood, veneered panels and similar laminated wood 4413 Densified wood, in blocks, plates, strips or profile shapes 4414 Wooden frames for paintings, photographs, mirrors or similar objects 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable-drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves 4417 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood; boot or shoe lasts and trees, of wood 4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes 4419 Tableware and kitchenware, of wood 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling in Chapter 94 CN 4421 Other articles of wood 4 701 Mechanical wood pulp 4702 Chemical wood pulp, dissolving grades 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades 4704 Chemical wood pulp, sulphite, other than dissolving grades 4705 Wood pulp obtained by a combination of mechanical and chemical pulping processes 9401 61 Other seats, with wooden frames 9401 69 Other seats, with wooden frames, which are not upholstered 9401 90 30 Parts of seats of a kind used for aircraft, of wood 9403 30 Wooden furniture of a kind used in offices 9403 40 Wooden furniture of a kind used in the kitchen 9403 50 Wooden furniture of a kind used in the bedroom 9403 60 Other wooden furniture 9406 00 20 Prefabricated buildings of wood ex 9705 Wooden collectors' pieces ex 9706 Wooden antiques